Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haertl et al. (8,876,203).
Regarding claims 1-7, Haertl et al. disclose a chair 100 operable between an extended configuration and a collapsed configuration, the chair comprising: one or more legs 102, 104, 106 supporting a seat 107; a handle 108 extending away from a bottom portion of the seat opposite the one or more legs (figures 12, 13); and a locking mechanism including a lock plug 126 disposed in an elongate trough 128, wherein moving the handle between the extended and collapsed configurations involves depressing the lock plug and flipping the trough to an angular position with the lock plug, wherein the one or more legs include a first leg, a second leg, and a third leg, the trough pivotally connecting the handle to the first leg about a handle pivot axis A1, wherein the trough is configured to wrap around a first side of the first leg when the handle is in the extended configuration, and to unwrap from the first leg when the handle is in the collapsed configuration, wherein each of the legs includes a lower portion (102a, 104a, 106a), an upper portion (102b, 104b, 106b), and a central portion (102c, 104c, 106c) connecting the lower portion to the upper portion, the central portion of the first leg being pivotally connected to the central portions of the second and third legs, a front portion of the seat being pivotally connected to the upper portion of first leg about a seat pivot axis A3, the seat including a slot 114, 112 extending from a rear portion of the seat toward the front portion of the seat, at least one of the upper portions of the second and third legs including a pin 116, 118 slidingly engaged in the slot, and movement of the chair from the extended configuration toward the collapsed configuration involves the pin sliding in the slot toward the seat pivot axis as the lower portions of the second and third legs pivot toward the lower portion of the first leg, wherein the trough pivotally connects the handle to the upper portion of the first leg about the handle pivot axis, and operating the chair from the extended configuration toward the collapsed configuration involves pivoting the handle about the handle pivot axis toward the leg pivot axis to position the upper portions of the first, second, and third legs between the seat and the handle, wherein operating the chair from the extended configuration to the collapsed configuration involves telescoping in the lower portions of the first, second, and third legs toward the trough, wherein the chair in the collapsed configuration has an overall length that is less than or equal to a predetermined longest allowable exterior dimension of a carry-on airline luggage piece.
Regarding claims 8-12, Haertl et al. disclose a chair 100 operable between an extended configuration and a collapsed configuration, the chair comprising: one or more legs 102, 104, 106 supporting a seat 107, and a handle 108 extending away from a bottom portion of the seat opposite the one or more legs, wherein the handle and the seat are pivotally connected to at least one of the legs about a combined pivot axis A1, the one or more legs includes a first leg, a second leg, and a third leg, each of the legs including a central portion 102c, 104c, 106c connecting a lower portion 102a, 104a, 106a to an upper portion 102b, 104b ,106b, the central portion of the first leg being pivotally connected to the central portions of the second and third legs about a leg pivot axis A2, the handle and the seat being pivotally connected to the upper portion of the first leg about the combined pivot axis, wherein operating the chair from the extended configuration toward the collapsed configuration involves pivoting of the upper portions of the second and third legs toward the upper portion of the first leg about the leg pivot axis, pivoting of the seat about the combined pivot axis in a first direction, and pivoting of the handle about the combined pivot axis in a second direction opposite the first direction to position the first, second, and third legs between the seat and the handle, wherein the handle includes a trough 128, the combined pivot axis passing through the trough, the chair including a lock plug 126 operable between an OUT position and an IN position, the OUT position corresponding to the lock plug extending into and frictionally engaging a portion of the trough extending away from the upper portion of the first leg, the IN position corresponding to the lock plug depressed toward the central portion of first leg to allow the handle to pivot about the combined pivot axis, wherein the first leg includes a bore 142 extending from the upper portion of the first leg toward the central portion of the first leg, the lock plug extending further into the bore when the lock plug is in the IN position than when the lock plug is in the OUT position.
Regarding claims 13-20, Haertl et al. disclose a chair 100 operable between an extended configuration and a collapsed configuration, the chair comprising: one or more legs 102, 104, 106 supporting a seat 107; a handle 108 extending away from a bottom portion of the seat; and a joint pivotally connecting the handle to at least one of the legs about a handle pivot axis, the joint including a locking mechanism 124 for selectively securing the handle in the extended and collapsed configurations, wherein the locking mechanism includes a lock plug 126 and a trough 128, the lock plug having a distal end, the trough having a central portion disposed between first and second end portions, the lock plug being operable between an IN state and an OUT state, the OUT state corresponding to the distal end of the lock plug positioned proximal the first end portion of the trough when the handle is in the extended configuration such that the lock plug frictionally engages the first end portion of the trough to prevent the handle from moving to the collapsed configuration, wherein the OUT state of the lock plug corresponds to the distal end of the lock plug positioned proximal the second end portion of the trough when the handle is in the collapsed configuration such that the lock plug frictionally engages the second end portion of the trough to prevent the handle from moving to the extended configuration, wherein the central portion 152 of the trough has a greater depth than the first and second end portions of the trough in a direction perpendicular to the handle pivot axis and an elongate direction of the trough, and the IN state of the lock plug corresponds to the distal end of the lock plug depressed to the central portion of the trough to allow the handle to pivot about the handle pivot axis between the extended and collapsed configurations, wherein the lock plug is biased by a spring 130 toward the OUT state, wherein the one or more legs includes a first leg, a second leg, and a third leg, each of the legs including a central portion 102c, 104c, 106c connecting a lower portion 102a, 104a, 106a to an upper portion 102b, 104b, 106b, the central portion of the first leg being pivotally connected to the central portions of the second and third legs about a leg pivot axis, the joint pivotally connecting the handle to the upper portion of the first leg about the handle pivot axis, and operating the chair from the extended configuration to the collapsed configuration involves pivoting the first leg relative to the second and third legs about the leg pivot axis, and pivoting the handle toward the leg pivot axis about the handle pivot axis to position the first leg, the second leg, the third leg, and the handle in a substantially flat configuration, wherein the seat includes a front portion, a rear portion, and a pair of slots 112, 114 extending from the rear portion toward the front portion, the front portion of the seat being pivotally connected to the upper portion of the first leg about a seat pivot axis, the upper portions of the second and third legs including respective pins 116, 118 that are slidingly engaged in the slots, and operating the chair from extended configuration to the collapsed configuration involves the pins sliding toward the front portion of the seat, and the seat pivoting toward the leg pivot axis to position the upper portions of the first, second, and third legs between the seat and the handle, wherein the pins define a sliding axis that is offset from the seat pivot axis in the collapsed configuration, and the handle secured in the collapsed configuration prevents pivoting the upper portions of the second and third legs relative to the upper portion of the first leg and thereby prevents the seat from moving to the extended configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636